DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and remarks filed on March 03/28/2022 with respect to previous claims rejection under 35 U.S.C. 102(a)(1) and 103 has been fully considered.
With respect to the previous 35 U.S.C. 103 rejections of claim 1 and 7 Applicant argues the cited art of record, Shambik et al (US 2017/0154241 A1) in view Aubert et al. (US 2016/0280135 A1) in view of Flir (“FLIR Debuts FLIR ONE Pro LT Lower-Cost Thermal Imaging Camera for Smartphones and Tablets”), fails to explicitly disclose all of the recited features of claims 1 and 7 (see response pages 6-7), specifically “a control circuit being positioned within said housing said control circuit receiving an alert input, said transceiver being electrically coupled to said control circuit, said display being electrically coupled to said control circuit; and wherein said thermal imaging camera is electrically coupled to said control circuit, said thermal imaging camera being positioned on a back wall of said housing inset from a lateral side of the housing and closer to a top edge of the back wall than a bottom edge of the back wall”.
However Examiner respectfully disagrees. As Aubert teaches “a control circuit being positioned within said housing said control circuit receiving an alert input, said transceiver being electrically coupled to said control circuit, said display being electrically coupled to said control circuit” (See at least ¶ 12 and 46-47) and understood as “an image display means for displaying the surround view may also be provided” and “the animal detection system 11 is an active system in that it activates automatic control of the vehicle 10, for example braking and/or steering system to alter the path of the vehicle 10 to try to avoid collision with the animal” in addition to “A display device for displaying a warning of the presence of an animal may be located on the instrument panel of the vehicle. The display may form part of the surround view system and infotainment system. The warning display may be a warning light”, regarding a display provided to show the surround view such as to alert the presence of an animal in the vicinity of a moving vehicle in order to avoid any collisions with an animal using a smart phone which is considered as the housing including the power supply, display, speaker, camera.. etc. all this is in one portable smart phone.
However Flir teaches “wherein said thermal imaging camera is electrically coupled to said control circuit, said thermal imaging camera being positioned on a back wall of said housing inset from a lateral side of the housing and closer to a top edge of the back wall than a bottom edge of the back wall” (see at least page 1) regarding a thermal camera being attached to the phone and the thermal camera is facing the back of the phone as shown below in figure 2&3) and if the phone flipped 180 degree the thermal camera will be on the top right as mention in the claim limitation because the smartphone can work with it upside down being attached to the thermal camera which will make the thermal camera closer to the top edge than the bottom edge.

    PNG
    media_image1.png
    670
    449
    media_image1.png
    Greyscale

Figure 2 shows the thermal camera being attached facing the back of the phone

    PNG
    media_image1.png
    670
    449
    media_image1.png
    Greyscale

Figure 3 shows the thermal camera being attached facing the top right at the back of the phone

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: LIDAR unit as in SPEC (page 4) in claims 1-7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable in view of Shambik et al (US 2017/0154241 A1) in view Aubert et al. (US 2016/0280135 A1) in view of Flir (“FLIR Debuts FLIR ONE Pro LT Lower-Cost Thermal Imaging Camera for Smartphones and Tablets”).

Regarding claim 1, Shambik discloses an animal collision alert assembly [i.e. camera mount 370] for warning a driver of an imminent animal collision (see via ¶ “0075” “FIGS. 3B-3D are illustrations of an exemplary camera mount 370 configured to be positioned behind a rearview mirror (e.g., rearview mirror 310) and against a vehicle windshield, consistent with disclosed embodiments. As shown in FIG. 3B, camera mount 370 may include image capture devices 122, 124, and 126. Image capture devices 124 and 126 may be positioned behind a glare shield 380” and via ¶ “0160” “The animal detection process, can integrate the vehicle's own motion, and possibly also compute the vehicle's predicted future motion, and use the estimated motion of the animal to assess the risk of a collision and/or to determine an evasive maneuver(s) for avoiding a collision between the vehicle and the detected animal, or for reducing the impact of the collision when it is determined that a collusion is unavoidable.”),
said assembly comprising (see figures “3a, 3b, 3c” via ¶ “0075” “FIGS. 3B-3D are illustrations of an exemplary camera mount 370 configured to be positioned behind a rearview mirror (e.g., rearview mirror 310) and against a vehicle windshield”), 
said transceiver being in wireless communication with a global positioning system (GPS) wherein said transceiver is configured to receive data pertaining to a prediction of the location of animals with respect to a roadway (see Shambik ¶ “0056”, “0059” and “0077-0078” “map database 160 can be physically located with other components of system 100. Alternatively or additionally, map database 160 or a portion thereof can be located remotely with respect to other components of system 100 (e.g., processing unit 110). In such embodiments, information from map database 160 can be downloaded over a wired or wireless data connection to a network (e.g., over a cellular network and/or the Internet, etc.)”),
a light detection and ranging (LIDAR) unit being coupled to said housing wherein said LIDAR unit is configured to emit a beam of laser light outwardly therefrom said LIDAR unit being directed toward a windshield of the vehicle wherein said LIDAR is configured to survey the area in front of the vehicle (see ¶ “0061” regarding a sensors being attached to the back of the mirror and the sensors can be LIDAR system against the a vehicle windshield to detect the road animal condition “the system 100 can include or can be operatively associated with other types of sensors, including for example: an acoustic sensor, a RF sensor (e.g., radar transceiver), and a LIDAR sensor. Such sensors can be used independently of or in cooperation with the image acquisition device 120”, via ¶ “0075” “FIGS. 3B-3D are illustrations of an exemplary camera mount 370 configured to be positioned behind a rearview mirror (e.g., rearview mirror 310) and against a vehicle windshield, consistent with disclosed embodiments. As shown in FIG. 3B, camera mount 370 may include image capture devices 122, 124, and 126. Image capture devices 124 and 126 may be positioned behind a glare shield 380,”), 
a thermal imaging camera being coupled to said housing wherein said thermal imaging camera is configured to record a thermal image of the area in front of the vehicle (see ¶ “0005” “discloses a safety system for a vehicle which is utilized as an animal detection system. By using an infrared camera and other sensors and/or cameras the safety system may detect an object in an area around the vehicle”),
and a speaker being coupled to said housing, said speaker emitting an audible alert when said LIDAR unit detects the animal wherein said speaker is configured to alert the driver to a potential collision with the animal (see ¶ “0003” “discloses a vehicle periphery monitoring device, which determines whether or not an animal detected by an imaging device is a high-risk animal that may possibly contact the vehicle. For example, compared with an animal in a posture with the head facing downwards, an animal in a posture with the head facing upwards is determined to be a high-risk animal which may suddenly bolt, so the latter animal is enclosed in a thick red frame and highlighted as a warning, and an alarm is emitted from speakers”), 
But Shambik discloses a GPS data information (see ¶ “0077”) but fails to explicitly disclose a housing being positionable within a vehicle wherein said housing is configured to be visible to a user; and a transceiver being positioned within said housing and a display being coupled to said housing wherein said display is configured to be visible to the driver, said display displaying indicia comprising a map showing the predicted location of the animals with respect to the roadway on which the vehicle is driving and  a control circuit being positioned within said housing said control circuit receiving an alert input, said transceiver being electrically coupled to said control circuit, said display being electrically coupled to said control circuit.
However Aubert teaches a housing being positionable within a vehicle wherein said housing is configured to be visible to a user (see Aubert ¶ “0015” and “0029” regarding the housing can be a smart phone connected to a GPS system to detect and provide animal information “The data may be received from a device within the vehicle, for example a navigation system, or from a device which may be coupled to the animal detection system, for example from a smart phone”), a transceiver being positioned within said housing (see Aubert ¶ “0015” and “0029”),
a display being coupled to said housing wherein said display is configured to be visible to the driver, said display displaying indicia comprising a map showing the predicted location of the animals with respect to the roadway on which the vehicle is driving (see Aubert ¶ “0015” and “0046” “The data regarding the location of the vehicle may be provided by a GPS signal, a GPRS signal or by device using the Galileo system. The data may be received from a device within the vehicle, for example a navigation system, or from a device which may be coupled to the animal detection system, for example from a smart phone” and “A display device for displaying a warning of the presence of an animal may be located on the instrument panel of the vehicle. The display may form part of the surround view system and infotainment system. The warning display may be a warning light. Alternatively the display may take the form of text or graphics. An audible warning may alternatively or additionally be provided to alert the driver”),
a control circuit being positioned within said housing, said control circuit receiving an alert input, said transceiver being electrically coupled to said control circuit, said display being electrically coupled to said control circuit (see Aubert ¶ “0012” “an image display means for displaying the surround view may also be provided” and via ¶ “0047” “the animal detection system 11 is an active system in that it activates automatic control of the vehicle 10, for example braking and/or steering system to alter the path of the vehicle 10 to try to avoid collision with the animal”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Detecting visual information corresponding to an animal of Shambik to provide a system and method for more efficiently determining the presence of an animal in the vicinity of a moving vehicle and to avoid any collisions with an animal using a smart phone which is considered as the housing including the power supply, display, speaker, camera.. etc. all this is in one portable smart phone (Aubert ¶ “0015” and “0029”).
But modified Shambik fails to explicitly teach wherein said thermal imaging camera is electrically coupled to said control circuit, said thermal imaging camera being positioned on a back wall of said housing inset from a lateral side of the housing and closer to a top edge of the back wall than a bottom edge of the back wall.
However Flir teaches wherein said thermal imaging camera is electrically coupled to said control circuit, said thermal imaging camera being positioned on a back wall of said housing inset from a lateral side of the housing and closer to a top edge of the back wall than a bottom edge of the back wall (see Flir page 1 regarding a thermal camera being attached to the phone and the thermal camera is facing the back of the phone as shown below in figure 2&3) and if the phone flipped 180 degree the thermal camera will be on the top right as mention in the claim limitation because the smartphone can work with it upside down being attached to the thermal camera which will make the thermal camera closer to the top edge than the bottom edge).

    PNG
    media_image1.png
    670
    449
    media_image1.png
    Greyscale

Figure 2 shows the thermal camera being attached facing the back of the phone

    PNG
    media_image1.png
    670
    449
    media_image1.png
    Greyscale

Figure 3 shows the thermal camera being attached facing the top right at the back of the phone

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Detecting visual information corresponding to an animal of Shambik to detect the bodies with a different body temperature as night it is hard to detect animals using regular camera so thermal imaging camera is useful to detect different bodies temperature as animals to avoid any collisions (Flir page 1).
Regarding claim 5, Shambik teaches wherein said speaker is electrically coupled to said control circuit, said speaker being turned on when said control circuit receives said alert input, said speaker being positioned on said front wall of said housing (see figure 3a and ¶ “0003” regarding as shown in figure “3a” speakers for alerting the driver and being position in front of the driver in the housing  “an animal in a posture with the head facing upwards is determined to be a high-risk animal which may suddenly bolt, so the latter animal is enclosed in a thick red frame and highlighted as a warning, and an alarm is emitted from speakers” and “0074” “user interface 170 can also include one or more speakers 360 (e.g., speakers of a vehicle audio system). For example, system 100 can provide various notifications (e.g., alerts) via speakers 360 or via vibrating elements incorporated into vehicle parts which are in contact with the driver (e.g., the car seat, the steering wheel, etc.).”).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable in view of Shambik et al (US 2017/0154241 A1) in view Aubert et al. (US 2016/0280135 A1) in view of Flir (“FLIR Debuts FLIR ONE Pro LT Lower-Cost Thermal Imaging Camera for Smartphones and Tablets”) in view of Apple (“Apple unveils new iPad Pro with breakthrough LiDAR Scanner and brings trackpad support to iPadOS”).

Regarding claim 3, Shambik fails to disclose wherein said LIDAR is electrically coupled to said control circuit, said control circuit receiving said alert input when said LIDAR detects an animal that could potentially move in front of the vehicle, said LIDAR unit being positioned on a back wall of said housing.
However Aubert teaches when said LIDAR detects an animal that could potentially move in front of the vehicle (see Aubert ¶ “0040” “A radar or Lidar system may also be used to detect the presence of an animal” and via ¶ “0046” “The alert 19 may be activated in various ways, for example a visual or audio signal may be activated. A display device for displaying a warning of the presence of an animal may be located on the instrument panel of the vehicle. The display may form part of the surround view system and infotainment system. The warning display may be a warning light. Alternatively the display may take the form of text or graphics. An audible warning may alternatively or additionally be provided to alert the driver”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Detecting visual information corresponding to an animal of Shambik to provide a system and method for more efficiently determining the presence of an animal in the vicinity of a moving vehicle and to avoid any collisions with an animal using a smart phone which is considered as the housing including the power supply, display, speaker, camera.. etc. all this is in one portable smart phone (Aubert ¶ “0015” and “0029”).
But modified Shambik fails to explicitly teach wherein said LIDAR is electrically coupled to said control circuit, said control circuit receiving 
However Apple teaches wherein said LIDAR is electrically coupled to said control circuit, said control circuit receiving said alert input when said LIDAR detects an animal that could potentially move in front of the vehicle, said LIDAR unit being positioned on a back wall of said housing (see figure 1 below and pages “2 &6-7” regarding a  LIDAR sensor located at the back of the phone which is controlled through the phone processor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Detecting visual information corresponding to an animal of Shambik to simply attach the sensors and the camera at the back of the housing to detect any moving object ahead of the driver/user (Apple pages “2 &6-7”).

    PNG
    media_image2.png
    645
    526
    media_image2.png
    Greyscale

Figure 1 shows the two camera mounted on the back of the phone and also the LIDAR sensor

Regarding claim 6, Shambik fails to dislcose comprising a power supply being coupled to said housing, said power supply being electrically coupled to said control circuit, said power supply comprising: at least one rechargeable battery being positioned within said housing, said at least one battery being electrically coupled to said control circuit; and a charge port being recessed into said housing, said charge port being electrically coupled to said at least one rechargeable battery, said charge port receiving a charge cord being electrically coupled to a power source for charging said at least one rechargeable battery. 
However apple teaches comprising a power supply being coupled to said housing, said power supply being electrically coupled to said control circuit, said power supply comprising: at least one rechargeable battery being positioned within said housing, said at least one battery being electrically coupled to said control circuit; and a charge port being recessed into said housing, said charge port being electrically coupled to said at least one rechargeable battery, said charge port receiving a charge cord being electrically coupled to a power source for charging said at least one rechargeable battery (see Apple page 3 “With great battery life lasting up to 10 hours”) Apple did not mention the charging battery and having a port to recharge the battery however it is well known in the art that a phone/tablet has a battery that is rechargeable using a charging cord.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Detecting visual information corresponding to an animal of Shambik to simply charge the phone/tablet using a battery and charge the battery using a cord to be able to carry or having it as a portable device for easy use (Apple page “3”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Shambik et al (US 2017/0154241 A1) in view Aubert et al. (US 2016/0280135 A1) in view of Apple (“Apple unveils new iPad Pro with breakthrough LiDAR Scanner and brings trackpad support to iPadOS”) in view of Flir (“FLIR Debuts FLIR ONE Pro LT Lower-Cost Thermal Imaging Camera for Smartphones and Tablets”).

Regarding claim 7, Shambik discloses an animal collision alert assembly [i.e. camera mount 370] for warning a driver of an imminent animal collision (see via ¶ “0075” “FIGS. 3B-3D are illustrations of an exemplary camera mount 370 configured to be positioned behind a rearview mirror (e.g., rearview mirror 310) and against a vehicle windshield, consistent with disclosed embodiments. As shown in FIG. 3B, camera mount 370 may include image capture devices 122, 124, and 126. Image capture devices 124 and 126 may be positioned behind a glare shield 380” and via ¶ “0160” “The animal detection process, can integrate the vehicle's own motion, and possibly also compute the vehicle's predicted future motion, and use the estimated motion of the animal to assess the risk of a collision and/or to determine an evasive maneuver(s) for avoiding a collision between the vehicle and the detected animal, or for reducing the impact of the collision when it is determined that a collusion is unavoidable.”),
said assembly comprising (see figures “3a, 3b, 3c” via ¶ “0075” “FIGS. 3B-3D are illustrations of an exemplary camera mount 370 configured to be positioned behind a rearview mirror (e.g., rearview mirror 310) and against a vehicle windshield”), 
said transceiver being in wireless communication with a global positioning system (GPS) wherein said transceiver is configured to receive data pertaining to a prediction of the location of animals with respect to a roadway (see Shambik ¶ “0056”, “0059” and “0077-0078” “map database 160 can be physically located with other components of system 100. Alternatively or additionally, map database 160 or a portion thereof can be located remotely with respect to other components of system 100 (e.g., processing unit 110). In such embodiments, information from map database 160 can be downloaded over a wired or wireless data connection to a network (e.g., over a cellular network and/or the Internet, etc.)”),
a light detection and ranging (LIDAR) unit being coupled to said housing wherein said LIDAR unit is configured to emit a beam of laser light outwardly therefrom, said LIDAR unit being directed toward a windshield of the vehicle wherein said LIDAR is configured to survey the area in front of the vehicle (see ¶ “0061” regarding a sensors being attached to the back of the mirror and the sensors can be LIDAR system against the a vehicle windshield to detect the road animal condition “the system 100 can include or can be operatively associated with other types of sensors, including for example: an acoustic sensor, a RF sensor (e.g., radar transceiver), and a LIDAR sensor. Such sensors can be used independently of or in cooperation with the image acquisition device 120”, via ¶ “0075” “FIGS. 3B-3D are illustrations of an exemplary camera mount 370 configured to be positioned behind a rearview mirror (e.g., rearview mirror 310) and against a vehicle windshield, consistent with disclosed embodiments. As shown in FIG. 3B, camera mount 370 may include image capture devices 122, 124, and 126. Image capture devices 124 and 126 may be positioned behind a glare shield 380,”), 
a thermal imaging camera being coupled to said housing wherein said thermal imaging camera is configured to record a thermal image of the area in front of the vehicle (see ¶ “0005” “discloses a safety system for a vehicle which is utilized as an animal detection system. By using an infrared camera and other sensors and/or cameras the safety system may detect an object in an area around the vehicle”),
a speaker being coupled to said housing, said speaker emitting an audible alert when said LIDAR unit detects the animal wherein said speaker is configured to alert the driver to a potential collision with the animal (see ¶ “0003” “discloses a vehicle periphery monitoring device, which determines whether or not an animal detected by an imaging device is a high-risk animal that may possibly contact the vehicle. For example, compared with an animal in a posture with the head facing downwards, an animal in a posture with the head facing upwards is determined to be a high-risk animal which may suddenly bolt, so the latter animal is enclosed in a thick red frame and highlighted as a warning, and an alarm is emitted from speakers”), 
said speaker being electrically coupled to said control circuit, said speaker being turned on when said control circuit receives said alert input, said speaker being positioned on said front wall of said housing (see figure 3a and ¶ “0003” regarding as shown in figure “3a” speakers for alerting the driver and being position in front of the driver in the housing  “an animal in a posture with the head facing upwards is determined to be a high-risk animal which may suddenly bolt, so the latter animal is enclosed in a thick red frame and highlighted as a warning, and an alarm is emitted from speakers” and “0074” “user interface 170 can also include one or more speakers 360 (e.g., speakers of a vehicle audio system). For example, system 100 can provide various notifications (e.g., alerts) via speakers 360 or via vibrating elements incorporated into vehicle parts which are in contact with the driver (e.g., the car seat, the steering wheel, etc.).”).
But Shambik discloses a GPS data information (see ¶ “0077”) but fails to explicitly disclose a housing being positionable within a vehicle wherein said housing is configured to be visible to a user, said housing having a front wall and a back wall, said housing being positioned on a dashboard of the vehicle having said back wall being directed toward a windshield of the vehicle and having said front wall being directed toward a driver of the vehicle; a control circuit being positioned within said housing, said control circuit receiving an alert input; a transceiver being positioned within said housing; said control circuit receiving said alert input when said LIDAR detects an animal that could potentially move in front of the vehicle and a display being coupled to said housing wherein said display is configured to be visible to the driver, said display displaying indicia comprising a map showing the predicted location of the animals with respect to the roadway on which the vehicle is driving, said display being electrically coupled to said control circuit, said display being positioned on said front wall of said housing.
However Aubert teaches a housing being positionable within a vehicle wherein said housing is configured to be visible to a user, said housing having a front wall and a back wall, said housing being positioned on a dashboard of the vehicle having said back wall being directed toward a windshield of the vehicle and having said front wall being directed toward a driver of the vehicle; a control circuit being positioned within said housing, said control circuit receiving an alert input (see Aubert ¶ “0015” and “0029” regarding the housing can be a smart phone [i.e. housing] (which has everything including a rechargeable battery, camera/sensors, display, speakers.. etc. which for sure will detect animals if it is facing the road and displaying will be visible to the driver to see what is detected) connected to a GPS system to detect and provide animal information “The data may be received from a device within the vehicle, for example a navigation system, or from a device which may be coupled to the animal detection system, for example from a smart phone”), a transceiver being positioned within said housing (see Aubert ¶ “0015” and “0029”),
said control circuit receiving said alert input when said LIDAR detects an animal that could potentially move in front of the vehicle (see Aubert ¶ “0040” “A radar or Lidar system may also be used to detect the presence of an animal” and via ¶ “0046” “The alert 19 may be activated in various ways, for example a visual or audio signal may be activated. A display device for displaying a warning of the presence of an animal may be located on the instrument panel of the vehicle. The display may form part of the surround view system and infotainment system. The warning display may be a warning light. Alternatively the display may take the form of text or graphics. An audible warning may alternatively or additionally be provided to alert the driver”),
a display being coupled to said housing wherein said display is configured to be visible to the driver, said display displaying indicia comprising a map showing the predicted location of the animals with respect to the roadway on which the vehicle is driving (see Aubert ¶ “0015” and “0046” “The data regarding the location of the vehicle may be provided by a GPS signal, a GPRS signal or by device using the Galileo system. The data may be received from a device within the vehicle, for example a navigation system, or from a device which may be coupled to the animal detection system, for example from a smart phone” and “A display device for displaying a warning of the presence of an animal may be located on the instrument panel of the vehicle. The display may form part of the surround view system and infotainment system. The warning display may be a warning light. Alternatively the display may take the form of text or graphics. An audible warning may alternatively or additionally be provided to alert the driver”),
said display being electrically coupled to said control circuit, said display being positioned on said front wall of said housing (see Aubert ¶ “0012” “an image display means for displaying the surround view may also be provided” and via ¶ “0047” “the animal detection system 11 is an active system in that it activates automatic control of the vehicle 10, for example braking and/or steering system to alter the path of the vehicle 10 to try to avoid collision with the animal”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Detecting visual information corresponding to an animal of Shambik to provide a system and method for more efficiently determining the presence of an animal in the vicinity of a moving vehicle and to avoid any collisions with an animal using a smart phone which is considered as the housing including the power supply, display, speaker, camera.. etc. all this is in one portable smart phone (Aubert ¶ “0015” and “0029”).
But modified Shambik fails to disclose said LIDAR being electrically coupled to said control circuit, 
However Apple teaches said LIDAR being electrically coupled to said control circuit, said control circuit receiving said alert input when said LIDAR detects an animal that could potentially move in front of the vehicle, said LIDAR unit being positioned on said back wall of said housing (see figure 1 below and pages “2 &6-7” regarding a  LIDAR sensor located at the back of the phone which is controlled through the phone processor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Detecting visual information corresponding to an animal of Shambik to simply attach the sensors and the camera at the back of the housing to detect any moving object ahead of the driver/user (Apple pages “2 &6-7”).
a power supply being coupled to said housing, said power supply being electrically coupled to said control circuit, said power supply comprising: at least one rechargeable battery being positioned within said housing, said at least one battery being electrically coupled to said control circuit; and a charge port being recessed into said housing, said charge port being electrically coupled to said at least one rechargeable battery, said charge port receiving a charge cord being electrically coupled to a power source for charging said at least one rechargeable battery (see Apple page 3 “With great battery life lasting up to 10 hours”) Apple did not mention the charging battery and having a port to recharge the battery however it is well known in the art that a phone/tablet has a battery that is rechargeable using a charging cord.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Detecting visual information corresponding to an animal of Shambik to simply charge the phone/tablet using a battery and charge the battery using a cord to be able to carry or having it as a portable device for easy use (Apple page “3”).


    PNG
    media_image2.png
    645
    526
    media_image2.png
    Greyscale

Figure 1 shows the two camera mounted on the back of the phone and also the LIDAR sensor
But modified Shambik fails to disclose said thermal imaging camera being electrically coupled to said control circuit, said thermal imaging camera being positioned on said back wall of said housing inset from a lateral side of the housing and closer to a top edge of the back wall than a bottom edge of the back wall.
However Flir teaches said thermal imaging camera being electrically coupled to said control circuit, said thermal imaging camera being positioned on said back wall of said housing inset from a lateral side of the housing and closer to a top edge of the back wall than a bottom edge of the back wall (see Flir page 1 regarding a thermal camera being attached to the phone and the thermal camera is facing the back of the phone as shown below in figure 2&3) and if the phone flipped 180 degree the thermal camera will be on the top right as mention in the claim limitation because the smartphone can work with it upside down being attached to the thermal camera which will make the thermal camera closer to the top edge than the bottom edge).

    PNG
    media_image1.png
    670
    449
    media_image1.png
    Greyscale

Figure 2 shows the thermal camera being attached facing the back of the phone

    PNG
    media_image1.png
    670
    449
    media_image1.png
    Greyscale

Figure 3 shows the thermal camera being attached facing the top right at the back of the phone
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Detecting visual information corresponding to an animal of Shambik to detect the bodies with a different body temperature as night it is hard to detect animals using regular camera so thermal imaging camera is useful to detect different bodies temperature as animals to avoid any collisions (Flir page 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3664  
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664